Citation Nr: 0618483	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-32 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical strain 
with upper extremity radiculopathy.

2.  Entitlement to service connection for lumbar stain.

3.  Entitlement to service connection for sinus bradycardia.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for diverticulosis.

6.  Entitlement to service connection for muscle tension 
headaches.

7.  Entitlement to service connection for right (dominant) 
carpal tunnel syndrome.

8.  Entitlement to a compensable initial rating for deviated 
nasal septum status post septoplasty.

9.  Entitlement to a compensable initial rating for allergic 
rhinitis.

10.  Entitlement to a compensable initial rating for a left 
forehead laceration scar.

11.  Entitlement to a 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for more than 22 years 
prior to his retirement in July 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
for the disabilities on appeal.  As this question is involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or an increased rating is awarded, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  The veteran should also be informed of the 
information and evidence necessary to substantiate his claim 
for a 10 percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  

The record reveals that the veteran was scheduled for a VA 
medical examination on two occasions prior to his discharge 
from service.  The veteran had to cancel the examinations due 
to schedule conflicts.  Since the veteran's discharge from 
service in July 2001, the veteran has not been scheduled for 
a VA examination.  In July 2003, the veteran specifically 
requested that he be provided a VA medical examination of his 
disabilities.  The Board finds that the veteran must be 
provided a VA medical examination of his claimed disabilities 
and of his service-connected disabilities.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claims, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, notice 
of what evidence is necessary for 
establishing an increased rating and an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claims.  The notice 
should also inform the veteran of the 
information and evidence necessary to 
substantiate his claim for a 10 percent 
rating for multiple noncompensable 
disabilities.

2.  When the above actions have been 
accomplished, the RO should arrange for 
the appropriate VA examinations to 
determine nature and severity of all 
service-connected disabilities, and the 
nature and etiology of all disabilities 
for which service connection is sought.  
All indicated tests and studies should be 
performed.  If any chronic current 
disability is found related to a 
disability for which the veteran is 
seeking service connection, the examiner 
should express an opinion as to whether 
the disability is at least as likely as 
not related to the veteran's active 
service.  The rationale for all opinions 
expressed should be explained.  The 
claims file should be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that all VA examinations 
comply fully with the above instructions, 
and if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





